 558DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 38,InternationalBrotherhoodof ElectricalWorkers, AFL-CIOandBernard E. Rubin,SanfordWakser, Ben Wakser and David Wakser, Co-Part-ners, d/b/a InternationalWire. Case 8-CC-442June 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn March 9, 1971, Trial Examiner Josephine H.Klein issued her Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed initsentirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs. The Re-spondent filed cross-exceptions to certain portions ofthe Trial Examiner's Decision and a supporting brief.The Respondent also filed an answering brief in opposi-tion to the briefs of the General Counsel and the Charg-ing Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, cross-exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and it hereby is, dismissed in its entirety.'The Trial Examiner characterized as "window dressing" the Respond-ent's comments about Mineral Insulated Cable's unworkmanlike appear-ance and foreign manufacture No matter how described it is clear from therecord that these considerations were not the reasons for Respondent'sobjection to the use of the material, and we find, in agreement with the TrialExaminer, that the Respondent's conduct was motivated solely by its con-cern for work preservationTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: This case was triedin Cleveland, Ohio, on November 17, 18, and 19, 1970,' ona complaint issued on July 6 (and amended on July 17 andNovember 17) pursuant to a charge filed on May 25 by Inter-nationalWire, a partnership, against Local 38, InternationalBrotherhood of Electrical Workers, AFL-CIO. At the hear-ing, the General Counsel, Respondent, and Charging Partywere represented by counsel. All parties were afforded fullopportunity to be heard, to present oral and written evidence,and to examine and cross-examine witnesses. All partieswaived oral argument and briefs were subsequently filed onbehalf of the General Counsel, Charging Party, and Respond-ent.Upon the entire record,' observation of the witnesses, andconsideration of the briefs, the Trial Examiner makes thefollowing:FINDINGS OF FACT1.PRELIMINARY FINDINGSA. The Companies Involved 3The Electrolite Company, Inc. (Electrolite), an Ohio cor-poration with its principal place of business in Cleveland,Ohio, is a general electrical contractor in the the building andconstruction industry. During the calendar year 1970, Elec-trolite received in Ohio products valued in excess of $50,000directly from points outside Ohio.Electrolite is, and has been at all times material herein,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.'InternationalWire, a partnership' with its main office andplace of business in University Heights, Ohio, is engaged inthe sale and distribution of materials. During the calendaryear 1970, International Wire received in Ohio goods valuedin excess of $50,000 directly from points outside Ohio.InternationalWire is, and has been at all times materialherein, engaged in commerce within the meaning of Section2(6) and (7) of the Act.'B.The Labor Organization InvolvedRespondent Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.Except where otherwise stated, all dates herein are in 1970.zAs corrected by stipulation of the parties which was filed on January 18,1971, and is hereby approvedAt the hearing, Respondent declined to concede that the Board's juris-dictional standards are met in this case. However, in its brief Respondentdoes not contest jurisdiction.National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519,29 U.S.C. Sec 151et seq.)5Consisting of Bernard E. Rubin, Sanford Wakser, Ben Wakser, andDavid Wakser.At the time of the hearing, International Wire was in the process ofbecoming a division of American Diversified Developments, Inc. (ADDI),an Ohio corporation. The complaint alleges and the evidence establishesthat ADDI also is engaged in commerce within the Board's jurisdictionalstandards.191 NLRB No. 109 LOCAL 38, ELECTRICAL WKRS.559IITHE ALLEGED UNFAIR LABOR PRACTICESRespondent is the collective bargaining representative ofthe electricians employed by Electrolite. In performance of acontract for the electrical wiring of Acacia-on-the-Green, ahigh-rise apartment project in Lyndhurst, Cuyahoga County,Ohio, Electrolite chose to use Mineral Insulation Cable(MIC) rather than thin-wall conduit (or "pipe") and wire, theconventional materials. The Union successfully brought pres-sure on Electrolite and the employees on the job to discon-tinue the use of MIC on or about April 8, after less than 1of the 131 apartments in the first of two buildings had beenwired. Toward the end of May, believing that a recent amend-ment to the collective-bargaining agreement authorized theuse of MIC, Electrolite again made inquiry of the Union. TheUnion, however, adhered to its opposition. Accordingly,Electrolite did not resume the use of MIC.' The GeneralCounsel maintains that this conduct by the Union was viola-tive of Section 8(b)(4)(i) and (ii)(B) of the Act because anobject thereof was to compel Electrolite not to do businesswith or use products of International Wire, the United Statesdistributor of MIC, which is produced by British InsulatedCallender's Cables Limited (BICC}, a British company.Respondent does not now deny that it caused Electrolite toabandon the use of MIC through pressure exerted on thecompany' and its employees.' The Union maintains, however,that its conduct was directed solely against Electrolite, as theprimary employer and was designed for the lawful purpose ofpreserving work for the electricians employed by Electroliteand represented by Respondent.Paul A. Tiber, Electrolite President at thetimehere in-volved, conceded that under the construction contract he hadunrestricted freedom of choice as tomaterials.Thus there isno question that he was in a position to satisfy the Union'sdemands within the purview of the Board's "right-of-con-trol" test for primary activity.Local 636, Plumbers (Mechani-cal Contractors Assn. of Detroit),177 NLRB 189.1°The traditional, conventional method of wiring apartmentbuildings has been to install metal conduit (also called "pipe"or "thinwall") between the power source and the outlet boxesand then pull the wire conductors through. MIC, on the otherhand, consists of copper conductors and ground permanentlyembeddedin magnesiumoxide, a dense insulation, enclosedwithin a round seamless copper sheath. MIC is cut to desiredlengths and then "terminated" by having a threaded appli-ance (generally referredto as a"pot") attached to each end."Pots" are easily attached after the sheath and insulation areremoved from a few inches of the conductors by use of aspecial hand tool. The pieces of MIC thus "terminated" are'The Board's Regional Director subsequently instituted an injunctionproceeding under Section 10(1) of the Act. Pursuant to a stipulation madein that proceeding on July 14, six additional apartments were later wiredwith MIC.8In addition to using persuasive powers with Paul A Tiber, Electrolite'spresident, Richard D. Acton, Respondent's business manager, threatened toremove Jack B. Grubbs, Electrolite's field superintendent, from the job.Since Grubbs, although a member of the Union, was a management repre-sentative,Acton's threat of actionagainst him as a memberof the Umonconstituted coercion against Electrolite within the meaning of Section8(b)(4)(ii)(B).Cf.N.L.R.B. v ,Servette, Inc,377 U.S. 46, 54'Acton threatened Don Fortenbaugh with Union disciplinary action ifhe continued to install MIC. Although Don Fortenbaugh was job foreman,he was doing the actual work of installation. Thus, threats to him would fallwithin the terms of Section 8(b)(4)(i)(B).Sheet Metal Workers InternationalAssn., Local 99 (Associated Pipe and Fitting Mfrs.),175 NLRB 738.1'Reversed, 430 F 2d 906 (C.A.D.C.). It is unnecessary in the presentcase to analyze the current viability of the right-of-control test. Cf.PaintersDistrict Council No. 20 of Westchester and Putnam Counties (Uni-Spray.Painting,Inc.),185 NLRB No. 136, fn. 6.then installed by threading the pots into the power and outletboxes.The evidence establishes various respects in which the useof MIC requires less skill and time than does conventionalinstallation of conduit and wire. In a high-rise apartmentbuilding, one sample of each type of suite can be measuredand then, off the premises, the necessary MIC can be cut andterminated for all similar apartments.BecauseMIC is quiteflexible and already contains the conductors and ground, itneed not be precisely cut; if it is cut too long, the excess, orslack, can be taken up by loops or kinks, which can simplybe left loose and are then hidden by the wallboard or otherfinishing skin. Bends and loops in MIC can be made readilyby hand, without any equipment. Conduit, on the other hand,is and must be rigid and securely fastened throughout so thatwires may thereafter be pulled through it. Thus, each pieceof conduit must be precisely cut tomeasureon the site. Fur-ther, it cannot be "looped" but rather must be bent. To bendconduit requires the use of special equipment by experiencedand skilled workmen and takes considerable time. To attacheither conduit or MIC to a power or outlet box frequentlyrequiresgougingor channeling of masonry with hammer andchisel. Because MIC is muchsmallerin diameter than con-duit, less channeling is required in the use of MIC.Tiber testified that he had chosen to use MIC for theAcacia project for the purpose of "controlling" costs. Hemaintained that the Union, through its hiring hall, had forsome time been unable to provide sufficient experienced,skilled electricians for his needs, and therefore he used MICbecause it could be installed by the less proficient workers hewas getting. On cross-examination, however, he acknowl-edged that the time required for any such work varies in-versely with the degree of the workers' competence. He tes-tified, in part, as follows:We weren't using MI cable to save man-hours. WewereusingMI cable to guarantee that our labor costswould not run away, and that is what I mean when I saywe wereusing itto control our labor costs.It requires less skill to install MI cable. A lesser skilledman put on a conduit job will substantially increase yourlabor costs, substantially increase your man-hours.We used MI cable to assure ourselves if at all possiblethat our labor costs would not run away.Q. And to put in traditional thin wall and wire, youneed to be an experienced electrician?A. You need to have more skill than you need to putinMI cable, yes.Q. And it takes a lot longer for an experienced manto put it in, doesn't it, than to put in MI cable?A. Yes, experienced men for experienced men thatwould be true, or perhaps a better expression would beskilledman for skilled man, that would probably bemore true.Tiber also testified that "theoretically" the use of MI cable"would save a lot of money on labor." In explanation of thequalifying word "theoretically," he stated that Electrolite hadwired two high-rise apartment houses in the adjoining LakeCounty (outside Local 38's geographic jurisdiction) and hadnot actually experienced any substantialsavings.But headded that he was still optimistic about MIC's economicfeasibility.William Terrance Walsh,assistantexportsalesmanagerfor BICC, was called by the General Counsel as a rebuttalwitnessafter Respondent had presented evidence, primarilythrough the testimonyof BusinessAgent Mason Edwards, to 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe effect that the use of MIC required substantiallyless timethan did equivalentinstallationsin conduit and wire. Walshtestified that because standard American voltages are lowerthan those in England, MIC used in the United States is abouttwice as large as that used in apartment building constructionin England. Walsh testified that, primarily because of the sizeof MIC required by American codes, the amount of labornecessary to wire a high-rise apartment house in the UnitedStates would not be substantially less than that required to dothe same job in a workmanlike manner with conduit andwire."Walsh flatly disagreed with Tiber's view that work-manlike installation of MIC requires less skill than does theuse of conduit and wire. Walsh indicated that he, as a repre-sentative of the producer, had reluctantly concluded, on thebasis of Electrolite's experience with two apartment buildingsin Lake County, Ohio, that the use of MIC was not economi-cally feasible for such construction in the United States. In-deed,Walsh quoted Tiber as having himself expressed doubtwhether Electrolite would use it again since, "because of thehigh cost, there was no savings in it at all." Walsh did indi-cate, however, that careless workmanship, with resultant un-tidy installations,might produce some labor-cost savingsfrom the use of MIC.Cross-examination of Walsh, together with other evidence,elicited the following economic comparisons of MIC withconventionalinstallationunder American conditions: MICcost Electrolite about 30 cents per foot, as contrasted with acost of about 9 cents to 11 cents per foot for conduit and wire.An average two-bedroomsuitetakes about 700 linear feet ofeither type of material. The "pots" used with MIC costaround 20 cents each, as contrasted with a cost of about 5cents for couplings and fittings used with.conduit. Since thereare approximately 70 connectionsin anaverage two-bedroomapartment,MIC fittings would cost about $14 persuite, asagainstaround $3.50 for conduit fittings. The result would bean averageMIC material cost of $224 per apartment asagainst$73.50 for conduit and wire. Thus, in a project of 100apartments,materialcosts for MIC installation would bearound $15,050 more than for conventional installation. JackB. Grubbs, Electrolite's Field Superintendent, testifying onbehalf of the General Counsel, said that the Acacia projectconsists of two buildings having 131 apartments each. Thus,for the entire project,MIC materials costs would exceedthose of conduit and wire by almost $40,000.As previously noted,InternationalWireis now(or is in theprocess of becoming) a division of ADDI. It has previouslybeen contemplated that Electrolite would also become a divi-sion ofADDI.'I To finance the proposed acquisitions, ADDIissued debentures.Its offeringprospectus for these deben-tures, dated April 17, contained the following statement:[ADDI] with the help of Electrolite expects to placespecial emphasis on promoting the sales of its Interna-tionalWire Division, which is in the second year of a fiveyear exclusivelicense grantedby British Insulated Cal-lender's 'Cables Limited in the United States.... Themineral sheathed wire is fireproof and waterproof andreplaces the usual conduit and wireinsullationeffectingsavings in labor cost." In England contractors realize additional savings by having MI cablecut and fitted with "pots" by the producer. A sales and training manualprepared by BICC primarily for the British market says. "Low installationcosts, plus fast and easy handling, particularly where prefabricated wiringunits can be used, accounts for the growing popularity of M.I. cable, not onlyfor specialized applications but in the more competitive wiring'fields aswell." Such prefabrication by the producer is not presently available toAmerican purchasers.The plans concerning Electrolite eventually fell throughOn the record as a whole, it is clear that, in choosing to useMIC in order to "control costs,"" Tiber, correctly or incor-rectly, anticipated substantially lower labor cost than wouldhave been entailed ininstallingconduit and wire. Any savingsin labor would, of course, be at the expense of Electrolite'semployees represented by Respondent. With wage rates fixedby contract, the savings must come through reduction inmanhours.Conduct designed to preserve work for the employeeswould be lawful primary action withNationalWoodworkAssociation v.N.L.R.B.,386 U.S. 612. Contrary to theCharging Party's contention, the Examiner does not under-standNationalWoodworkas being directed exclusively tosituations in whicha union isattempting to prevent an em-ployer's having customary unit work performed by nonunitemployees. The Examiner understands the Supreme Court'sdecisionas sustaining a union's right to take action to pre-serve its customary work against any form of loss, includingloss through prefabrication and substitution of materials. AsMr. Justice Harlan said in his concurring memorandum,Na-tionalWoodworkapprovesas legal unionconduct which hadas its "soleobjective the protection of union members froma diminution of work flowing from changes in technology."(386 U.S. at 648).The General Counsel apparently concedes thatNationalWoodworkwould exonerate Respondent if the Union's soleobjectivewereto preserve its customary work of installingconduit and cable. He contends, however, that, as a matterof fact, preservation of the Union's traditional work was notits sole objective. According to the General Counsel:The chief object of the Union's activity was to protestElectrolite's useof a product because its installation was"sloppy" and/or becauseitwasforeign made, and notbecause it wished to preserve work for its members.The General Counsel maintains that if these considerationsplayed any part in the Union's motivation, its conduct wasunlawful even if the Union might also have been attemptingto preserve work for itself.Tiber, Grubbs, and Bernard E. Rubin, International Wire'srepresentative, all credibly testified that Acton did advancethe "sloppiness' and foreignoriginof MIC as bases for theUnion's objection to its use. Indeed, as hereafter set forth,Acton conceded this in his testimony.The General Counsel, citingI.B.E.W., Local 11 (L. G. Elec-tricContractors Assn.),154 NLRB 766, 767, maintains thatif either of considerations played any part in the Union'sdecision, its conduct was unlawful, even if the Union was alsomotivated by a lawful attempt to preserve work for its mem-bers. See, also, e.g.,N.L.R.B. v.Wine, Liquor and DistilleryWorkers Union, Local 1,178 F.2d 584 (C.A. 2).The Examiner rejects the General Counsel's position so faras it refers to the "sloppiness' of MIC installations. In theExaminer's opinion, the Union has a sufficiently direct inter-est instandards of workmanship to warrant its refusal topermit the use ofmaterialswhich would of of necessity resultin uncraftsmanlike work. This interest has traditionally beenreflected in the collective-bargainingagreements of manycraftunions.It appears to the Examiner to be' a considerationsimilar to that of work preservation and entitled to the sameprotection." MIC has qualities of heat and water resistance which make it desirablefor specialized applications, such as use in boilerrooms. It has been used incommercial buildings in Cuyahoga County. However, it does not appearthat MIC's special qualities influenced Tiber's choice of the material for theAcacia residential project LOCAL 38, ELECTRICALWKRS.561Further, in the present case,it appears that the "sloppi-ness" matter is directly related to work preservation.Rubin,InternationalWire's representative,testified that, as he hadtold Acton, "sloppy" installation is not an inherent attributeof MIC.Whether an MIC installation is tidy or untidy de-pends on the installer.Walsh testified thatTibercould haveMIC installed with relatively little skill only if he does it inthe untidy fashion shown in hisLakeCounty jobs. From thatexperience,the Union would naturally expect that speedwould be required at Acacia to make MIC economicallyfeasible.The Union's asserted objection to MIC because of its for-eign origin presents greater difficulty.InWashington-OregonShingleWeaver's Council,101 NLRB 1159,1163, enfd. 211F.2d 149 (C.A. 9), theBoard has held that a Union violatedthe Act byrefusing to permit the use of nonunion Canadianshingle. Cf.InternationalAssn. ofHeat and Frost Insulators(Speed-LineMfg. Co.),139 NLRB 688.The Board has heldthat a violationby theunion may be found even though theunion has no labor-oriented dispute or disagreement with the"primary" target of its conduct.Local1355, I.L.A. (OceanShipping Service,Ltd.),146 NLRB 723, revd. 332 F.2d 992(C.A. 4).Grubbs, Electrolite's field superintendent and himself amember of Respondent Local 38, was summoned to theUnion's office along with Don Fortenbaugh,Electrolite's jobforeman,who was doing the MIC installation work in oneapartment of the Acacia project.Testifying on behalf of theGeneral Counsel,Grubbs credibly quoted Acton as havingexpressed strong objection to MIC because it required verylittle skill to install and because it was foreign-made. Grubbs'testimony was:[Acton]said that the MI cable was very much likeRomex in that it could be installed by less skilled men,itwas sloppy in appearance,and that it was also pro-duced outside of the United States.At that pointActongave Grubbs a copy of the collective-bargaining agreement and referred specifically to the provi-sion, in Grubbs'words, "to the effect that all work that is putin or produced shall be produced by men working underLocal 38 jurisdiction."" In turn,Grubbs pointed out that theMIC used on theAcaciaproject was "prefabbed by a journey-man working under Local 38's jurisdiction."" Acton thensaid that, under the Union's bylaws, theUnioncould have themen removed from thejob if theypersisted in installing MIC.Actonconceded that he had stated that"the objection wasthat the material was made in England outside the Continen-tal United States and what[he] felt was under wage and hourstandards that are [below16]ours here in the United States."This evidence,taken at face value, would appear to estab-lish that the Union's action was dictated,in part at least, byits objection to goods produced abroad and/or by others thanI.B.E.W.members. In this event, under the authoritiesheretofore cited,a finding of violation would be called for.11The provision reads: "The policy of the members of the Local Unionis to promote the use of materials and equipment manufactured,processed,or repaired under economically sound wage, hour and working conditionsby their fellow members of the International Brotherhood of ElectricalWorkers."11The suite had been measured and the cable then cut and fitted with"pots" by Mort Pessell, father of one of the owners of Electrohte. Althoughthe cutting and terminating were done at Electrolite's shop, which appar-ently is outside Respondent's territorial jurisdiction, this work was consid-ered as under the Local 38 contract16The transcript is hereby corrected to add the word "below," which,apparently through inadvertent error, was omitted.But the Examiner believes that the evidence above referredto cannot be taken at its face value. Whatever Acton mayhave said, the parties were in no doubt that, in line with alongstanding bone of contention between the Union andNECA, Acton was actually resisting labor-saving materials.Tiber, the direct target of the Union's action, testified asfollows:.Dick [Acton] reiterated his objection mainly at thistime, was to the fact ... that it was a foreign madeproduct manufactured under conditions of which hedidn't approve. I told him then that the company, theB.I.C.C., the manufacturer of the cable, was a party toan agreement where they had some interests, or werenegotiating for some interest in an American cable com-pany which manufactured cable and that I could arrangeto exchange the foreign made product for an Americanproduct.["]At that time he said it wouldn't make any differencethat that wasn't the real reason why he was objecting toit.Rubin, representative of InternationalWire, the alleged"primary," recognized that the Union's real concern waswith the economic effect MIC would have on the employees.Concerning his efforts to persuade the Union to accept MIC,Rubin testified.I had told Mr. Acton very specifically that I felt thatmineral insulated wire could help his members, particu-larly the disabled people that were handicapped, it mightbe of a problem to install pipe and wire but that thismightbe an explanation for Mr.Acton forhis membersabout this.The ultimate question is whether the Union's conduct wasaddressed to Electrolitevis-a-visits employees its tacticalobject was International Wire (and/or BIIC) or benefits toemployees other than Electrolite's.NationalWoodworkManufacturers Assn. v. N.L.R.B., supra,386 U.S. at 645. Ininterpreting and applying the Supreme Court's articulation ofthe rule, the Board said inUnited Assn. of Pipe Fitters Local455 (D. W. Hickey Co.),167 NLRB 602, 602-603:. the circumstances to be considered, in determiningthe union's objective, might include the remoteness ofthe threat of displacement by the banned product orservices, the history of labor relations between the unionand the employers who would be boycotted, and theeconomic personality of the industry.The evidence establishes that the Union's position concern-ing MIC was part of its longstanding, traditional resistance topreassembled products. There was considerable testimonyconcerning Romex, another preassembled, labor-saving formof cable which the Union had long opposed. There is nosuggestion that Romex is either foreign-made or nonunion-made.Before purchasing MIC for the Acacia project, Tiber an-ticipated objection by the Union. Toward the end of 1969, hediscussed the matter with Union representatives, who saidthey would give it careful consideration and let him knowtheir decision. Rubin also was aware of the Union's probableopposition and also set about to try to win acceptance forMIC.During the latter part of 1969 and, the early months of1970, the Greater Cleveland Chapter of the National Electri-cal Contractors Association (NECA) and the Union werenegotiating amendments to their collective-bargainingagree-ment, including provisions governing the choice of materials.Sometime in December 1969, John E. Carpenter, General1'Walsh, however, testified that BICC does not have "any factories in theUnited States ... making M I cable." 562DECISIONSOF NATIONALLABOR RELATIONS BOARDManagerof NECA,informed Electrolite that the Union had"reluctantly"agreed to the use of MIC. However,Carpenterapparently had been misinformed.Upon consulting Actiondirectly, Tiber was informed that the Union's opposition toMIC remained unchanged.Despite the Union's requests thatElectrolite not proceed with its plans,as previously stated,Electrolite did start to install MIC in one apartment.Meanwhile,the Union and NECA has not reached anyunderstanding concerning the right to choose materials. Noagreement was reached on this matter until around May 4,when the parties agreed to add to the contract:11"Nor shallthere be any restrictions in the use of accepted prefabricatedor preassembled components."Under date of May 15, Car-penter sent copies of the May 4 contract amendments toNECA members.Through error,however, the word "ac-cepted"was omitted from the section just quoted. In thebelief that all prefabricated or preassembled materials wereautomaticallyapproved under the amended contract,Grubbs, on behalf of Electrolite,again called the Union in anattempt to resume installation of MIC.The Union stated thatMIC had not been "accepted" under the contract provision.Acting under that contract provision,the Joint Board Con-ference Committee has "accepted"Romex for use in limited,clearly specified circumstance.However,at least as of thetime of the present hearing,no "acceptance"had beengranted to MIC under this provision.Against this background, the Union's conduct appearsclearly to be part of a continuing resistance to technologicaladvance. The threat to the electricians'traditional work ofinstalling conduit and wire is clear and present.To be sure,the Union advanced other reasons for its posi-tion.,It is quite understandable that the Union attempt some"window dressing."It would hardly advance its bargainingposition in the contract negotiations if it frankly disclosedthat its sole motivation was, in effect, a desire to prevent theuse of cost-saving materials.Tiber understood the Union'sreal motivation,just as Tiber's reason for wanting to use MICto save manhours was apparent despite his attempted denial.In the Examiner's opinion,the realities of the situation do notrequire that the Union be hoist with its own petard. On allthe evidence,the Examiner finds that the Union compelledElectrolite to discontinue using MIC for the sole purpose ofpreserving the unit employees'traditional work in installingconduit and wire. Accordingly,underNational Woodwork,the complaint should be dismissed.19CONCLUSIONS OF LAW1.The Electrolite Company, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. InternationalWireisa person engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.3.Respondent,Local38, International Brotherhood ofElectricalWorkers,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.4. Respondent has not engaged in the unfair labor practicesalleged in the complaint.RECOMMENDED ORDERUpon the foregoing findings of fact,conclusions of law, andthe entire record,and pursuant to Section 10(c) of the Act,it is recommended that the complaint be dismissed in itsentirety.1SAt the hearing there was some disagreement as to when(if ever) the11Because of this conclusion, it is unnecessary to consider the Union'samendments dated May 4 had become effective because of the absence ofalternative contention that Electrohte and International Wire were alliesformal approval by the International Union's President.The Examiner findsand therefore the Union's conduct against Electrolite was "primary" evenitunnecessary to decide this question.if intended for its effect on International Wire